DETAILED ACTION
Response to Amendment
This action is in response to amendment filed July 13, 2022 for the application # 16/634,349 filed on January 27, 2020. Claims 1-8 and 61-72 are pending and are directed toward METHOD FOR UPDATING NETWORK ACCESS APPLICATION AUTHENTICATION INFORMATION, TERMINAL, AND SERVER.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with regards to claims 1-8 and 61-72 have been fully considered, but they are moot because of new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 61-72 are rejected under 35 U.S.C. 103 as being unpatentable over Larignon et al. (US 2016/0165433, Pub. Date: Jun. 9, 2016), in view of CSMG (Reprogrammable SIMs: Technology, Evolution and Implications, 25 September 2012, 95 pages), hereinafter referred to as Larignon and CSMG.
As per claim 1, Larignon in view of CSMG teaches a method for updating network access application (NAA) authentication information (register is updated by the operator of the mobile communications network. A profile contains the data used to enable a subscriber profile to access and use the operator's server, and in particular: the subscriber's international mobile security identity (IMSI); the authentication keys; a mobile network operator secure domain (MNO-SD); and a network access application (NAA). Larignon, [0067]) implemented by a terminal (In particular, the standard defines specifically APDU commands for transmitting data between the terminal 10 and the secure module 11, which exchanges may be initiated by an application of the terminal or of a remote profile provisioning server. Larignon, [0063]), comprising:
receiving a first message from a remote server, wherein the first message comprises NAA authentication parameter update information, a first identifier (The remote, server 20 transmits the provisioning request 205 to the provisioning agent 20 via the secure channel C2. The provisioning agent 12 receives the provisioning request 205 from the remote server 20 containing at least the subscriber profile 11B and the terminal parameters 14B associated with the profile 11B. Larignon, [0083]);
Although Larignon [0067] teaches “A profile contains the data used to enable a subscriber profile to access and use the operator's server, and in particular: the subscriber's international mobile security identity (IMSI); the authentication keys; a mobile network operator secure domain (MNO-SD); and a network access application (NAA).”, there is no explicit disclosure that an authentication algorithm program included in provisioning. CSMG teaches however an authentication algorithm program (The SM-DP is responsible for the secure assembly and encryption of the package to be delivered to the eUICC via the SM-SR. The SM-DP role is thus often played by the MNO itself, or a very trusted partner such as its eUICC vendor. Once encrypted, the profile package is securely sent OTA to the eUICC using the Setup Bearer’s network as the provisioning network. The encryption used by the SM-DP ensures that the MNO’s secret data (e.g. Ki, authentication algorithms, etc.) cannot be seen by the SM-SR or the eUICC Issuer.) CSMG, page 31).
Larignon in view of CSMG are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Larignon in view of CSMG. This would have been because subscriber "profile" designates at least the identifiers
of the subscriber's line, the cryptographic data needed to authenticate the subscriber with the operator of the service (cryptographic keys and algorithms), and the identifier's of the operator (Larington, [0004]).

Larignon in view of CSMG teaches further updating authentication information of a profile corresponding to the first identifier based on the authentication algorithm program (The mobile device will retrieve updated subscriber profile information from the eUICC in response to a REFRESH command from the eUICC. CSMG, page 58) and the NAA authentication parameter update information to obtain updated authentication information (Thereafter, the secure module 11 performs the operation 216 of activating the subscriber profile 11B, which operation is described by way of example in the above-mentioned GSMA standard. At this stage, the subscriber profile 11B is activated in the secure module, or otherwise the provisioning method is suspended. This operation may make provision for deactivating the subscriber profile 11A. Furthermore, this operation provides for the secure module 11 to respond to the activation command 214 coming from the server 20, the response containing the status of the activation operation in the secure module 11. Larignon, [0095]);
detaching from a network; and re-attaching to the network based on the updated authentication information of the profile (On receiving this notification, the provisioning agent 12 configures 218 the environment of the terminal 10 with the parameters 14B. The parameters 14B are parameters for giving access to a service associated with the operator of the subscriber profile 11B, which has been activated. By way of example, the access point name giving access to a data network of the operator of the subscriber profile 11B is configured in the environment 13 of the terminal 10. The terminal parameters 14A associated with the profile 11A that has just been deactivated remain deactivated, If the profile 11A has not been deactivated, the parameters 14A are kept active in the terminal 10. Larignon, [0097]).
As per claim 2, Larignon in view of CSMG teaches the method of claim 1, wherein the terminal comprises an embedded universal integrated circuit card (eUICC), wherein the first message further comprises profile content update request information, and wherein the method further comprises updating, using the eUICC content of the profile corresponding to the first identifier based on the profile content update request information (In the context of provisioning a subscriber profile in the secure module, the server 20 or the secure module 11 initiates a procedure for exchanging a subscriber profile. FIG. 2 shows in greater detail the functions of a remote server 20 for provisioning in a secure module of eUICC type. Larignon, [0065]).
As per claim 4, Larignon in view of CSMG teaches the method of claim 1, wherein the remote server comprises a first remote server and a second remote server (The provisioning agent 12 is an entity of the terminal that collaborates with the remote server 20. It is transmitted and maintained by the same entity as is in charge of the remote server 20. This entity may be the operator of a telecommunications service, the manufacturer of the secure module, the manufacturer of the terminal, or a third-party service operator. Larignon, [0062], see also [0104]), wherein detaching from the network (between configuration and the second notification procedure, the method comprises receiving a request to restart the terminal. Larignon, [0022]), the method further comprises sending a second message to the to a first remote server of the remote server (the method comprises executing a procedure between the secure module and the remote server for a second notification of the activation of the profile in the secure module. Larignon, [0021]), wherein the second message comprises a second identifier, and wherein the second message instructs a second remote server of the remote server to update, in an authentication management server, authentication information of a profile corresponding to the second identifier (the secure module 11 has security domains for managing communications protocols with external entities, such as for example: the terminal 10; a remote server 24 provisioning subscriber profiles; or mobile communications networks; in order to manage subscriber profiles and in order to host the identifier of the secure module and cryptographic data, e.g. such as an identifier used for the purposes of provisioning subscriber profiles, keys for personalizing the secure module, authentication keys, and session keys. Larignon, [0051]).
As per claim 5, Larignon in view of CSMG teaches the method of claim 1, wherein before detaching from the network, the method further comprises sending a third message to the remote server, wherein the third message comprises a third identifier (Before beginning to provision a second subscriber profile, it is necessary to make sure that the remote server 20 has knowledge of the model of the subscriber's terminal 10. By way of example, the identifier of the model of the terminal may be the IMEI number. In a first situation, the remote server 20 receives the identification information of the terminal 10 from the operator. In a second situation, the secure module 11 initiates a request 201 in order to receive an identifier of the terminal 10. The terminal 10 transmits the identifier of the terminal 10 by means of a response 202 to the secure module 11. Larignon, [0078], NOTE: Examiner considers 1st, 2nd, 3rd etc profiles, just labels for different or same profiles, because the functionality is the same, be it number 100 or 101 profile. And Larignon in view of CSMG teaches profiles in plural, thus anticipating the 3rd profile), and wherein the third message instructs the remote server to update, in an authentication management server, authentication information of a profile corresponding to the third identifier (The operators of the mobile communications network 3A, 3B establish the parameters 14A, 14B that are associated with their subscriber profiles as a function of the identifiers of terminals. Larignon, [0069]).
As per claim 6, Larignon in view of CSMG teaches the method of claim 1, wherein the terminal comprises an embedded universal integrated circuit card (eUICC) (FIG. 2 shows in greater detail the functions of a remote server 20 for provisioning in a secure module of eUICC type. Larignon, [0065]), and wherein before updating the authentication information of the profile corresponding to the first identifier the method further comprises adding the authentication algorithm program to the eUICC (The provisioning agent 12 is an entity of the terminal that collaborates with the remote server 20. It is transmitted and maintained by the same entity as is in charge of the remote server 20. This entity may be the operator of a telecommunications service, the manufacturer of the secure module, the manufacturer of the terminal, or a third-party service operator. The provisioning agent 12 is a software application hosted, by the operating environment 13 of the terminal, e.g. of Java type, making use of application methods and functions for receiving requests, notifications, data, and commands to be exchanged with the secure module 11 and the remote server 20. Larignon, [0062]).
As per claim 7, Larignon in view of CSMG teaches the method of claim 6, further comprising re-attaching to the network based on the NAA authentication parameter update information and the authentication algorithm program (On receiving this notification, the provisioning agent 12 configures 218 the environment of the terminal 10 with the parameters 14B. The parameters 14B are parameters for giving access to a service associated with the operator of the subscriber profile 11B, which has been activated. By way of example, the access point name giving access to a data network of the operator of the subscriber profile 11B is configured in the environment 13 of the terminal 10. The terminal parameters 14A associated with the profile 11A that has just been deactivated remain deactivated, If the profile 11A has not been deactivated, the parameters 14A are kept active in the terminal 10. Larignon, [0097]).
As per claim 8, Larignon in view of CSMG teaches the method of claim 1, wherein before receiving the first message the method further comprises  receiving first metadata from the remote server, wherein the first metadata comprises a profile content update identifier (It should be understood that the parameters 14A, 14B of the terminal are associated with respective subscriber profiles 11A, 11B, in particular because the parameters of the terminal 14A are generally not compatible with the subscriber profile 11B, and vice versa the parameters of the terminal 14B are not compatible with the profile 11A. They are parameters that cannot be used with a service other than the operator's service. These parameters are defined by the operator of the profile of the subscriber with which the operator is associated.), and wherein the profile content update identifier indicates that the terminal does not need to obtain a user acknowledgment (The parameters 14A, 14B may comprise a plurality of access point names having privileges that differ depending on the applications used in the mobile terminal 10. Larignon, [0056]).
Claims 61, 62, 64-70, and 72  have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
Claims 3, 63 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Larignon et al. (US 2016/0165433, Pub. Date: Jun. 9, 2016), in view of CSMG (Reprogrammable SIMs: Technology, Evolution and Implications, 25 September 2012, 95 pages)in view of LI et al. (US 2016/0246585, Pub. Date: Aug. 25, 2016), hereinafter referred to as Larignon, CSMG and LI.
As per claim 3, Larignon in view of CSMG teaches the method of claim 1, wherein the terminal comprises an embedded universal integrated circuit card (eUICC) (FIG. 2 shows in greater detail the functions of a remote server 20 for provisioning in a secure module of eUICC type. Larignon, [0065]), wherein the first message further comprises profile content (the provisioning request of the terminal comprises at least the profile of a subscriber and the parameters of the terminal associated with the profile. Larignon, [0038]), but does not teach firmware update request information, Li, however teaches and firmware update request information, and wherein the method further comprises updating eUICC firmware and content of the profile corresponding to the first identifier based on the profile content and firmware update request information (Yet another embodiment sets forth a mobile device that includes an eUICC that is configured to carry out a firmware update. Specifically, the eUICC is configured to carry out steps that include: (1) receiving, from a firmware provider, an indication that an updated backup firmware is available for the eUICC, (2) in response to the indication, providing, to the firmware provider, (i) a unique identifier (ID) associated with the eUICC, and (ii) a nonce value, (3) receiving, from the firmware provider, a firmware update package, where the firmware update package includes (i) authentication information, and (ii) the updated backup firmware,  Li, [0007]).
Larignon in view of CSMG in view of LI are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Larignon in view of CSMG in view of LI. This would have been desirable to update an eUICC's firmware so that the eUICC can provide new or enhanced services to a user of the mobile device that includes the eUICC (Li, [0003]).

Claims 63 and 71  have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 61-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of copending Application No. 17/054,039 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because elements of claims of the instant application correspond to claim elements of reference applications, and as such are unpatentable for obviousness-type double patenting (In re Goodman (CAFC) 29 USPQ2D 2010 (12/3/1993)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLEG KORSAK/Primary Examiner, Art Unit 2492